Citation Nr: 0320445	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  98-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bladder problems, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for memory loss, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for respiratory 
symptoms, to include shortness of breath, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
February 1990, and from September 1990 to October 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision in 
which the RO denied service connection for, inter alia, 
bladder problems, memory loss, and respiratory symptoms, each 
claimed as a manifestation of chronic disability resulting 
from an undiagnosed illness.  The veteran filed a notice of 
disagreement in July 1998 and a statement of the case (SOC) 
was issued in August 1998.  The veteran submitted a 
substantive appeal in December 1998, and requested a Board 
hearing.

In September 1999, the veteran testified during a Board 
hearing in Winston-Salem, North Carolina; the transcript of 
that hearing is of record.  In April 2000, the Board remanded 
the issues currently on appeal to the RO for further 
evidentiary development.  Per the Board's instruction, the RO 
obtained additional evidence, but continued the denial of the 
claims (see the January 2002 supplemental SOC (SSOC)).  
Hence, these matters were returned to the Board for further 
appellate consideration.  

In July 2002, the veteran was duly notified that the Board 
Member (now, Veterans Law Judge) who conducted the September 
1999 Board hearing was no longer employed by the Board and 
that he had the right to another Board hearing.  In August 
2002, the veteran expressed a desire to attend another 
hearing at the RO before a Veterans Law Judge.  In September 
2002, and again in May 2003, the Board remanded the case to 
the RO pursuant to this request.  The veteran failed to 
report to the Board videoconference hearing scheduled in July 
2003, and did not submit a timely motion for a new hearing 
date following his failure to appear.  38 C.F.R. § 20.704(d) 
(2002).  Therefore, the Board will proceed to review the 
issues on appeal as though the request for a hearing had been 
withdrawn.  Id.


REMAND

Unfortunately, a preliminary review of the claims file 
reveals that yet another remand of these matters is 
warranted, even though it will further delay a final decision 
on the issues on appeal.

During the pendency of this appeal, Congress revised the 
undiagnosed illness statute, effective March 1, 2002.  See 
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  In the revised 
statute, the term "chronic disability" was changed to 
"qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective June 
10, 2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  See 68 Fed. Reg. 34539-
34543 (June 10, 2003).  Where laws or regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000). 

The RO has not considered the claims on appeal in light of 
the revised statute and regulation, and the veteran has not 
otherwise been provided notice of the changes and afforded 
the opportunity to submit evidence and/or argument in 
response thereto.  Accordingly, to avoid any prejudice to the 
veteran (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), 
a remand of these matters is appropriate for the RO to 
consider the claims on appeal in light of the applicable 
statutory and regulatory changes, in the first instance.  

In addition, the Board finds that further development of the 
veteran's claim for service connection for memory loss, 
claimed as due to undiagnosed illness, is warranted.  In 
March 2001, the veteran underwent VA neuropsychological 
examination by to help ascertain the true nature and extent 
of his alleged memory impairment following referral by the 
February 2001 VA psychiatric examiner.  However, as the March 
2001 VA neuropsychological examiner provided an inconclusive 
medical opinion, an additional VA neuropsychological 
examination would be helpful in the adjudication of the 
claim.  The March 2001 VA examiner concluded, in summary, 
that the veteran's over-reporting of memory problems and 
gross exaggeration obscured the VA examiner's ability to 
objectively verify memory loss.  The VA examiner added that 
an underlying memory or attention problem, perhaps related to 
exposures in the Persian Gulf, could exist.  Alternatively, 
the VA examiner observed that an underlying cognitive 
disorder could not be ruled out.  The Board finds that, under 
this circumstance, the veteran should be given one additional 
opportunity to undergo VA neuropsychological examination.

The veteran is hereby advised that, in keeping with VA's duty 
to assist (see Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991)), the purpose of any examination requested pursuant to 
this remand is to obtain information or evidence (or both) 
which may be dispositive of the appeal.  If the veteran fails 
to report for any examination scheduled in connection with 
his claims, a decision shall be based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2002).  

The identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Hence, in addition to 
the action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  If 
the RO denies any claim, the SSOC issued to the veteran and 
his representative explaining the reasons for the denial must 
include citation to, and discussion of, all additional, 
pertinent legal authority considered, including the former 
and revised applicable law and regulation referenced above.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should arrange for the veteran 
to undergo a VA neuropsychological 
examination conforming to the guidelines 
for conducting Gulf War examinations set 
forth in the Under Secretary for Health's 
Information Letter, dated April 28, 1998 
(IL 10-98- 010).  The purpose is to 
obtain information as to the nature and 
etiology of any claimed memory loss not 
attributed to an already diagnosed 
condition.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.

After examination of the veteran, and 
consideration of the record, the examiner 
should render an opinion as to determine 
whether it is at least as likely as not 
that memory loss, if any, is attributable 
to a known clinical diagnosis.  In 
rendering such opinion, the examiner 
should address the findings and opinions 
contained in the March 2001 VA 
neuropsychological examination report.

The examiner should set forth all 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed (to include 
citation to specific evidence and/or 
medical authority, as appropriate) in a 
printed (typewritten) report.

2.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran. 

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 2000 
has been accomplished.  

5.  After completing all requested 
development action and any other 
development and/or notification action 
indicated, the RO should readjudicate the 
claim remaining on appeal, in light of all 
pertinent evidence and legal authority (to 
include the revised authority governing 
claims associated with Persian Gulf War 
service).

6.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC ((to include citation to 
and discussion of all pertinent 
additional legal authority considered, 
and full reasons and bases for the RO's 
determinations) and afford them the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




